u*<0~W
                                 ELECTRONIC RECORD




COA # 14-13-00259-CR                                        OFFENSE: Capital Murder


STYLE: Jose Julian Sanchez v The State of Texas             COUNTY: Harris


COA DISPOSITION: Affirmed                                     TRIAL COURT: 262nd District Court


DATE: August 21. 2014    Publish: Yes                         TC CASE #:1335606




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Jose Julian Sanchez v The State of Texas


CCA#

       APPELLANT*^
FOR DISCRETIONARY REVIEW IN CCA IS:
                                        Petition   CCA Disposition:
                                                   DATE:
                                                                         iiSfr •/¥
       fc fit jac/                                 JUDGE:

DATE: /3x. /?              Z£/y                    SIGNED:.                       PC:

JUDGE: Pd                                          PUBLISH:                       DNP:




                                                                                         MOTION FOR


                                                        FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                                  ELECTRONIC RECORD